Title: To Thomas Jefferson from F. P. Van Berckel, 4 July 1792
From: Berckel, F. P. van
To: Jefferson, Thomas



Monsieur
à Philadelphie Ce 4 Juillet 1792.

J’ai eu hier l’honneur de recevoir Votre Lettre du 2e. de Ce mois, et je m’empresse à Vous y faire parvenir ma reponse, en Vous temoignant  dabord ma Sensibilité pour l’attention que Vous avez faite a ce que j’eus l’honneur de Vous representer dans ma Lettre du 25e. dernier.
Mon intention ayant Simplement été de demander telle reparation, que les Circonstances permettroient, j’ai voulu m’en rapporter à Votre avis Sur la maniere dont je pourrois l’obtenir, et Comme, dans le Choix que Vous m’offrez, l’intervention immediate du Gouvernement me paroit la voye la plus Convenable, je m’en remets encore aux mesures, que Vous jugerez à propos de prendre, et dont j’ai lieu d’attendre les meilleurs effets.
En Consequence de la requisition que Vous m’en avez faite, j’ai l’honneur de Vous envoyer Ci joint la liste de mes Domestiques, et d’etre avec les Sentimens de la plus haute Consideration Monsieur Votre très humble & très Obeïssant Serviteur

F: P: Van Berckel

